DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim 1-9 in the reply filed on 3/11/22 is acknowledged.  The traversal is on the ground(s) that all the pertain to a flow medium. This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification; the inventions require searching different classes/subclasses or electronic resources, or employing different search queries; and the prior art applicable to one invention would not likely be applicable to another invention. Furthermore, the inventions pertain to entirely categories of invention, method of using, method of making, and apparatus. Restriction of method and apparatus claims are typical and often examined by separate art units and involve different standards for evaluating patentability (active method steps vs. structural characteristics). Inclusion of the method claims would likely prolong prosecution as well as the examiner's search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite a determining step stated at a high degree of generality (is the determining by simulation, calculation, measurement, look up table, simple guess, all of which may take place in the mind of the designer without further specificity) and is an abstract idea. This judicial exception is not integrated into a practical application because subsequent steps amount to mere instructions to apply an exception, see MPEP 2106.05(f). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Corral (US 2014/0147688) and in view of Leonard (US 2014/0000513).
As to claim 1, Corral teaches a flow medium for a vehicle [0026] first baffle layer (31) with spacers (at least 20, 21) on top and these spacers may be placed in multiple areas [0087] and a 2nd baffle layer (30) on top of some of spacers [Fig 5, 0085, 0088, 0096] which allows for moderation and modification of the flow rate and flow direction [0007, 0008, 0077, 0096].
Corral notes that the dimensions and placement of flow media (layer) and control structures (spacers) effects the flow rate and distribution [0096]. Corral does not explicitly state that the flow medium comprises determining the dimensions of the flow medium based on one or more flow properties and generating the flow medium by 3D printing. 
Leonard teaches a method for generating a flow medium [0157], the 5method comprising: determining a first plurality of dimensions and a second plurality of dimensions phrased as “study, optimize, and to define new and improve devices” associated with a flow medium based on one or more flow properties of the component [0478-0495], generating the flow medium by 3D printing [0335, 0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Corral and had the flow media be made by the method of Leonard in order to produced an optimized flow medium. 
The examiner notes that the term “some” is an unspecified amount, so even 1 would read on this limitation   
As to claim 2, Corral in view of Leonard teaches first plurality of dimensions and the second plurality of dimensions are determined based on a computational analysis of material flow as discussed above [0478-495 of Leonard].  
As to claim 3, Corral teaches the dimensions effect the 20convergence in a flow front of a flow of the material through the vehicle component phrased as flow direction, channel pattern [0008, 0076].  
As to claim 4, Corral teaches the at least one baffle layer and the at least some of the plurality of spacers the at least one baffle layer and the at least some of the plurality of spacers and in combination with Leonard teaches producing the flow media including the baffle layers and spacers by 3D printing as explained above.  
As to claim 5, Corral in combination with Leonard teaches the at least one baffle layer comprises a first baffle layer, and wherein the method further comprises generating a second baffle layer on top of the plurality of spacers as explained above.  
As to claim 6, Corral teaches each baffle layer of the plurality of baffle layers has a contour [0078, 0086], and wherein at least one space between at least some of the plurality of baffle layers defines at least one flow path [0072].  
As to claim 7, Corral teaches the plurality of baffle layers comprises a bottom baffle layer and more than one baffle layers arranged on top of the bottom baffle layer phrased as “one or more” [0085, Fig 5]. 
As to claim 9, Corral teaches the vehicle component is a component of an aircraft [0026].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAND MELENDEZ/Examiner, Art Unit 1742